DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Election/Restrictions
Claims 1-12 and 21 are allowable. The restriction requirement between method and device and Species 1-5, as set forth in the Office action mailed on October 5, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 31, 2021 is withdrawn.  Claims 13 and 15-20, directed to non-elected invention and species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via email on July 1, 2022, in response to an interview with Chien-hung Yu on June 28, 2022.
The application has been amended as follows: 
Rejoin claims 13 and 15-20.
In claim 1, line 15, after “is in”, “directly” has been deleted and –direct-- has been inserted therein.
In claim 8, line 17, after “corner padding”,--which is in direct contact with the encapsulant-- has been inserted therein.
In claim 15, line 21, after “in”, “directly” has been deleted and –direct-- has been inserted therein.
In claim 21, line 1, after “wherein,”, “the rounded corner structure is in contact with the encapsulant” has been deleted and --the top surface of the corner padding is substantially horizontally planar with a top surface of the encapsulant-- has been inserted therein.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
	Applicant’s amendments and remarks on page (s) 8-12 are persuasive in rendering application allowable over the prior art.
	The closest prior art of record is Chen et al. (US 20200365571 A1 now US 11,024,616 B2).  Chen discloses the Applicant’s invention except for the corner structure (item 130) being rounded in shape and partially covering adjacent side surfaces of the semiconductor die.  However, this reference is only prior art under 102(a)(2) and shares the same assignee.  Therefore, this prior art could be/is excluded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 26, 2022